Exhibit 23.1 HARRIS & GILLESPIE CPA’S, PLLC CERTIFIED PUBLIC ACCOUNTANT’S 3, SUITE 202 SEATTLE, WA98103 REGISTERED AUDITOR'S CONSENT Harris & Gillespie CPA’s, PLLC, of 3901 Stone Way North, Suite # 202, Seattle, WA. 98103, do hereby consent to the use of our reports dated August 25, 2014 on the financial statements of Lepota Inc. as of July 31, 2014 and the related statements of operations, stockholders’ equity/(deficit) and cash flows for the period then ended be included in and made part of any filing to be filed with the U.S. Securities and Exchange Commission. We also consent to your use of our name as an expert in the appropriate sections of those filings. Dated this 18th day of September, 2014. /S/ HARRIS & GILLESPIE CPA’S, PLLC Certified Public Accountant’s
